DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species D, Adapter (ii), Base (2) in the reply filed on 10/19/2022 is acknowledged.
Claim Objections
Claims 29-31 are objected to because of the following informalities:  these claims have a different preamble than the claims from which they depend.  The preambles should be consistent.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 14-16 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Pub. No. 2014/0208514 (Schuerch, Jr.).
Schuerch discloses a surgical equipment holder comprising a first arm (115A) pivotable relative to a base (120 attached via clamp 110 to a table; [0049]; Figures 16-36), a second arm (115) pivotably coupled to the first arm (115), and an end effector (117) pivotable relative to the second arm (115) (see description of a mount 117 for attaching a working element 118 thereto, wherein the end effector (117) is pivotable relative to the second arm 115A via joints (115B and 120)).  
The arms (115 and 115A) are actuated between unlocked and locked states by a locking mechanism (130) having a lever actuator (135).  The lever (135) is movable between a locked position (no force applied to lever) and unlocked position (force applied to lever) in order to simultaneously lock and unlock the arms and end effector in position ([0049;0058]).  
Regarding claim 2, since all of the locking mechanisms (125) are simultaneously locked, the end effector does not pivot via the joints (120) relative to the second arm (115A) when the lever (135) is in the locked position.  
Regarding claim 3, the end effector (118) may be pivoted relative to the second arm when the lever is in the locked position.  The Examiner notes the phrase “may be pivoted…” is not a positive recitation of a function and therefore not given full patentable weight.  The mount (117) is independent of the locking mechanisms and illustrated as a ball joint in Figures 1-2.  The end effector is therefore considered to be capable of at least some degree of relative pivoting movement in the locked position of the joints (120).  
Regarding claim 4:  springs (230) are functionally coupled to the lever (135) via road actuator [0051-0057] to bias the lever (135) in a locked state.
Regarding claim 5:  the lever (135) is unlocked when squeezed towards the second arm (115A) (although the lever 135 is not directly mounted to the second arm, the broad term “towards” encompasses the inwardly direction of squeezing of the lever towards the rod linkage (130) that is coupled to the second arm).  Alternatively, the portion of the arm (105) having the lever is moveable relative to the second arm and may be positioned such that the lever moves towards the second arm when squeezed.
Regarding claim 6: the lever is configured to be in a locked position when the lever is not squeezed (springs (230) bias the lever (135) in a locked state [0057-0058]). 
Regarding claim 7: Schuerch discloses tension rods (131) in communication with the arms and the end effector [0051], as they form the interconnected locking mechanism.  Schuerch also discloses a spacing washer (see element 240 in Figure 29) that is curved outward (the outer perimeter defining a cylindrical shape meets the broad limitation of “convex outward surface” since the claim does not specify a direction of the curve.
Regarding claim 14: the arms have hollow interiors that meet the broad requirement of “slots.”  The language “…configured to provide access for cleaning” is a functional recitation that is not given full patentable weight.  The prior art is not required to disclose that slots provide access for cleaning.  The capability of the arms to be cleaned meets the functional requirements.
Regarding claim 15: The term “cleaning” is directed towards an intended use of the device and not given full patentable weight.  The prior art is not required to disclose the act of cleaning upon movement of the lever. The lever (135) is movable to the outward, locked position by actuation of spring elements (230), wherein the outer surface of the joint (125) is capable of being cleaned.  
Regarding claim 16: the first arm (115) further comprises a jam nut (see jam nuts connecting rods 131 to the elements 190 in Figure 21 and/or jam nuts at 245 in Figure 29).  
Regarding claim 28: the “instrument support” (118) [0049] is considered to meet the requirement of an instrument adapter.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schuerch in view of US Patent Application Pub. No. 2007/0213597 (Wooster). 
Schuerch discloses the lever attached to the second arm (see marked up drawing below).  

    PNG
    media_image1.png
    861
    993
    media_image1.png
    Greyscale

Schuerch fails to disclose a latch coupled to the lever and a catch coupled to the second arm.  Wooster discloses another support assembly for a surgical instrument comprising relatively pivotable arms.  One arm (2A) comprises a lever (8) for locking a joint in a desired position [0063-0065].  Wooster discloses details of the lever construction in Figures 2G-H, wherein a lever block (element 430) is pivotably coupled to the lever (800) [0070], a latch (380) is coupled to the lever (800) [0077], and a catch (201) is coupled to the arm (202) [0069].  This arrangement achieves locking of the lever in a position of Figure 2H until the latch (380) is selectively released by the operator to unlock the lever (800) and thus allow relative movement of the joint [0080-0081].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to the lever locking mechanism taught by Wooster with the lever of the Schuerch assembly, in order to provide the capability of maintaining the lever in a position of Figure 9 of Schuerch until the operator releases a catch to unlock the lever.  The modification merely combines known lever locking mechanisms  according to known methods that obtains a predictable result of maintaining a lever in a desired position.  

Claim(s) 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schuerch in view of US Patent No. 5,779,209 (Rello). 
Schuerch fails to disclose details regarding the clamp (10) that attaches the base to a table [0023].  Rello discloses another support arm having pivotable segments, and Rello teaches a clamp may have upper and lower jaws with a removable key (rotatable nut) (see Figure 2).   One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine the clamp disclosed by Rello with the Schuerch device, as the modification merely provides a specific type of clamp in place of a generically disclosed clamp, according to known methods, which obtains a predictable result of attaching an instrument support arm to a surgical table. 

Claim(s) 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schuerch in view of US Patent App. Pub. No. 2009/0247819 (Wilson et al.).
Schuerch discloses an instrument adapter (18) but fails to go into detail regarding its construction.  Wilson discloses another support arm (12) for a surgical instrument and teaches an instrument holder (100) that comprises a latching mechanism with a latch (114) [0066], and spring (120), and rotation dial (124) [0067] .  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the latching instrument support taught by Wilson for the generic instrument support (118) of Schuerch, as the modification merely involves the substitution of known instrument supports attached to an instrument support arm, according to known methods, which achieves a predictable result of securely attaching an instrument to a support arm.  

Claim(s) 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Schuerch in view of US Patent App. Pub. No. 2016/0151120 (Kostrzewski et al.). 
Regarding claim 31: Schuerch discloses an instrument adapter (18) but fails to go into detail regarding its construction.  Kostrzewski discloses another support arm for a surgical instrument (Figure 4) and teaches an instrument holder (1150) that comprises a locking mechanism comprising a lever (122) and a cam (see description of the element 1102b rotating around a pin 112a at [0102-0104]). The locking mechanism tightly secures a surgical instrument to the moveable support arm [0102-0104].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the instrument support taught by Wilson having a locking mechanism with a lever and cam for the generic  instrument support (118) of Schuerch, as the modification merely involves the substitution of known instrument supports attached to an instrument support arm, according to known methods, which achieves a predictable result of securing an instrument to a support arm.  
Regarding claim 32: Schuerch discloses an instrument adapter (18) but fails to go into detail regarding its construction.  Kostrzewski discloses another support arm for a surgical instrument (Figure 4) and teaches that an instrument adapter (410) can include a scope port cannula for receiving a surgical tool (see 802 in Figure 8; [0094-0096]).  One of ordinary skill in the art before the effective filing date of the claimed invention would have fond it obvious to substitute a tubular instrument support taught by Kostrzewski for the instrument support (118) of Schuerch, as the modification merely involves the substitution of known instrument supports attached to an instrument support arm, according to known methods, which achieves a predictable result of attaching an instrument to a support arm.  The tubular member taught by Kostrzewski is capable of receiving a scope.  
 


Allowable Subject Matter
Claim 38 is allowable over prior art.  Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  The Schuerch assembly comprises internal tension rods that apply pressure to plates to lock the joints in a desired position, but Schuerch fails to disclose or render obvious the claimed configuration of a tension rod having a spherical stop end, wherein an assembled center point of a spacing washer is coincident with the center of the spherical stop end (claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771